Citation Nr: 0329957	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for septal deviation 
with loss of caudal support to the  nasal tip, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Louisville, Kentucky Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the RO has not informed the veteran of the 
evidence and information necessary to substantiate his claim 
for an increased rating nor has it adequately informed the 
veteran of the proper time frame in which he may submit such 
evidence.

The Board further notes that the report of the veteran's most 
recent VA examination is not adequate for rating purposes 
because it fails to provide sufficient information to rate 
his disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In 
this regard, the Board notes that the VA examiner did not 
address whether the nose is tender, as was previously noted 
by the veteran's private physician, Dr. Coppola, nor does the 
examination report provide sufficient information for the 
Board to determine whether a separate rating is warranted on 
the basis of disfigurement.  

Finally, the Board notes that the criteria for rating skin 
disabilities, which are potentially applicable to the 
veteran's claim, have been revised since the RO's most recent 
consideration of the claim.  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The RO 
should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence. 

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current severity of his 
service-connected septal deviation with 
loss of caudal support to the nasal tip.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.

The examiner should determine the degree 
of nasal obstruction resulting from the 
disability, and specifically indicate 
whether there is 50 percent or greater 
obstruction of the nasal passage on both 
sides or complete obstruction on one 
side.  

The examiner should also state whether 
there is visible or palpable tissue loss 
and either gross distortion or asymmetry 
of the nose. 

The examiner should state whether there 
is any underlying soft tissue missing, 
and if so, the size of such area of 
missing tissue.  

With respect to any residual scarring, 
the examiner should indicate the size and 
severity of any such scar(s), whether any 
scar is associated with underlying soft 
tissue damage and whether any scar is 
painful upon examination.

Unretouched photographs depicting any 
disfigurement should be taken.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  In 
evaluating the veteran's service-
connected septal deviation with loss of 
caudal support to the nasal tip, the RO 
should consider all applicable diagnostic 
codes and ensure that both the former and 
revised diagnostic criteria for skin 
disorders are considered.  The RO should 
specifically consider whether the 
components of the disability should be 
separately rated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, to include the VCAA and the 
current and former criteria evaluating 
skin disability.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




